                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 DIAMOND RESORTS INTERNATIONAL,
 INC. ET AL.,
                                              Case No. 3:17-cv-01124
        Plaintiffs,
                                              Judge Aleta A. Trauger
 v.                                           Magistrate Judge Alistair E. Newbern

 JUDSON PHILLIPS, ESQ., ET AL.,

        Defendants.


                                         ORDER

      The parties have notified the Court that they no longer require resolution of Defendant

William Keever’s pending motion to compel (Doc. No. 227). That motion is therefore FOUND

MOOT.

      It is so ORDERED.



                                                 ____________________________________
                                                 ALISTAIR E. NEWBERN
                                                 United States Magistrate Judge
